Citation Nr: 9901071	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for varicose veins of lower extremities.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 14, 1976, to 
February 11, 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996, 
from the Nashville, Tennessee, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a nervous condition and determined that new 
and material evidence sufficient to reopen the claim for 
entitlement to service connection for varicose veins of the 
lower extremities had not been submitted or secured.

The veteran claims that there is a problem with his records 
and dates of service and that information on his Form DD 214 
is inaccurate.  If the veteran disagrees with the recorded 
information, he should contact the Service Department Board 
for Correction of Military Records.  

The veteran, through his representative, claims entitlement 
to nonservice-connected pension benefits.  This claim is 
referred to the agency of original jurisdiction for 
appropriate development.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he had varicose veins prior to 
service which were aggravated by service.  The veteran claims 
that he has had pain in both legs since service in 1975.  He 
further contends that he was discharged from the military for 
his nervous condition.  He claims that in basic training a 
drill sergeant knocked him to the ground and his nervous 
problems started at this time.  He was young and naive and 
this incident made him nervous.  He claims that [t]his 
nervousness increased [his] inability to adjust to 
military. 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
service connection for a nervous condition is well grounded.

Further, it is the decision of the Board that new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for varicose veins of the 
lower extremities.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran was diagnosed 
with depression and anxiety in 1991.  No service medical 
records are available for review.  There is no competent 
medical evidence linking the current disability to service. 

2.  In a rating decision in November 1991, the RO denied 
service connection for bilateral varicose veins.  The veteran 
did not initiate an appeal to the decision and it is final.  

3.  Evidence submitted since the ROs denial in November 1991 
consists of copies of evidence previously considered and 
cumulative evidence of more recent treatment for varicose 
veins; the additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a nervous condition.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998). 

2.  Evidence received since November 1991 when the RO denied 
the claim for service connection for varicose veins of both 
legs, is not new and material, and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5108, § 7104(b) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim was received from the veteran in March 1995 for a 
nervous condition and varicose veins of the legs.  The review 
of this claim is impaired by the fact that there are no 
service medical records available for review for the short 
time period of 28 days that the veteran was on active duty.  
The evidence in the claims file shows that the veteran sought 
treatment at VA in February 1991.  His complaints included 
pain in both legs since service in 1975 and nerves bothering 
him.  He was diagnosed with moderately severe depression, 
anxiety and with severe varicose veins on both legs.  It was 
recommended to the veteran that he file a claim for benefits 
and an initial claim was received in 1991.  

I.  Nervous condition

The appellant claims that his nervousness began with an 
incident in service and that his present nervous condition is 
a result of that incident.  His claim form indicates that he 
was treated for a nervous condition approximately in 1993.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).  

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)].  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence must justify 
a belief by a fair and impartial individual that the claim 
is plausible.  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 
78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The initial question for resolution is whether the veteran 
has submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  After review of the claims file, we find 
that this requirement has not been satisfied.  As the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate it.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

As noted above, no service medical records are available, and 
there is no evidence supporting the veterans contention that 
he was pushed down in service, in a non-combat situation, 
which resulted in a nervous condition.  While the veteran 
claims a nervous condition is due to an injury suffered in 
service, there is no medical evidence to support this 
contention.  The only evidence pertinent to this claim shows 
a diagnosis of depression and anxiety in 1991; however, to 
support the claim, we have only the veterans opinion of a 
causal connection between the claimed disorder and service.  
The record does not contain any medical evidence 
corroborating the appellants claim.  Personal statements 
made by the appellant are of little probative value without 
corroborating medical evidence.  Where the determinative 
issue involves etiology or a medical diagnosis, competent 
medical evidence that a claim is plausible or possible 
is the threshold requirement for the claim to be well 
grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Such determinations require 
specialized knowledge or training, and, therefore, cannot 
be made by a lay person.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Lay persons are not competent to offer medical 
opinions because the question[s] involved [d] not lie 
within the range of common experience or common knowledge.  
Id.  (quoting Frye v. United States, 293 F. 1013, 1014 
(1923)).  Moreover, mere contentions of the appellant without 
supporting evidence do not constitute a well-grounded claim.  
King v. Brown, 5 Vet. App. 19 (1993).  

As the evidence of record is not sufficient to meet the 
requirements of a well-grounded claim, the claim is denied.

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied service 
connection for a nervous condition.  The Board has considered 
the same law and regulations.  The Board merely concludes 
that the veteran did not meet the initial threshold 
evidentiary requirements of a well grounded claim.  The 
result is the same.

Where the veteran has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist him in developing facts pertinent to such claim.  
38 U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In this case, the RO substantially complied with this 
obligation in the January 1996 rating decision to the veteran 
that informed him that service connection was denied for a 
nervous condition.  In addition, he has not put VA on notice 
of the possible existence of a specific, particular piece of 
evidence that, if submitted, could possibly make his claim 
well-grounded.  Moreover, this Board decision informs the 
veteran of the evidence that is lacking to make his claim 
well grounded.

II.  Varicose veins of the lower extremities

The veteran seeks service connection for varicose veins of 
the lower extremities.  A review of the claims file shows 
that a rating decision in November 1991 denied service 
connection for bilateral varicose veins.  The veteran had 
filed a claim in February 1991 for service connection for 
both legs.  Although a review of medical evidence dated in 
1986, 1987, and 1991 showed varicosities of both lower legs, 
the RO denied the claim as the evidence did not show that 
this condition was related to active military service.  The 
RO noted that there were no service medical records to 
review.  The veteran was notified of the denial by letter 
dated November 8, 1991.  

Evidence includes a vocational evaluation report prepared in 
October 1986 by a vocational placement counselor at Anderson 
County Schools at the request of an attorney which determined 
that the veteran had a 12 percent disability due to medical 
conditions.  This had been determined by Jack E. Scariano, 
M.D., who assigned 2 percent to an ongoing cervical pain 
problem and 10 percent due to an ongoing low back pain 
problem with signs of underlying nerve root irritation.  
Based on this and other nonmedical factors, the counselor 
rated the veteran as being under an 80 percent occupational 
disability.  Other evidence included records from Dr. 
Scariono regarding treatment for back pain in 1986.  The 
records indicate that the veteran had been working for the 
Knox County Sheriffs Department and doing odd jobs for 
several years up to being involved in a motor vehicle 
accident.  

Evidence received in June 1991 included treatment records 
from Dennis Coughlin, M.D. who evaluated the veteran after 
the motor vehicle accident.  When examined in August 1986, 
the physical examination concentrated on the veterans upper 
body and low back; however, the report also indicated:  The 
remainder of the orthopedic and general examination is within 
normal limits.  

The veteran supplied release forms to obtain records from 
doctors through Fort Sanders Hospital.  A reply was received 
from Fort Sanders Hospital that it did not have addresses for 
Dr. Beth Petersons and Dr. T. R. Carroll.  

Records were received from Fort Sanders Regional Medical 
Center regarding treatment in August 1986.  The records 
pertain to treatment for the veterans upper body and low 
back complaints. There are no clinical findings pertaining to 
varicose veins of the lower extremities. 

A report of contact in September 1991 notes that the 278th 
Infantry Unit in Knoxville was phased out many years ago.  

At a VA medical examination in September 1991, the veteran 
had no explanation as to why he was discharged from service.  
He reported having trouble with his legs ever since and the 
examiner observed rather significant varicose veins.  The 
diagnosis included varicosities of both lower legs. 

A rating decision in November 1991 denied service connection 
for bilateral varicose veins.  The RO determined that the 
medical evidence did not show that the condition was related 
to the veterans active military service noting that no 
service medical records were available.  The veteran was 
notified of this decision by letter dated November 8, 1991.  
The veteran did not appeal this decision.

The veteran submitted a claim in March 1995 for varicose 
veins of the legs.  Evidence received in April 1995 noted 
that the veteran had ligation and stripping of varicose veins 
of both lower extremities in September 1991.  The veteran 
reported a history of having varicose veins involving his 
lower extremities since he was in the service approximately 
15 to 20 years earlier that had gradually become worse.  He 
sought treatment in July 1994 for bleeding from right leg.  
Office notes were received from Scott L. Stevens, M.D. for 
treatment of varicose veins in 1993 and 1994.  

A report of contact dated in January 1996 notes that an 
inquiry found that there were no military records under the 
veterans social security number.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).  However, service 
connection for bilateral varicose veins was previously denied 
by the RO in November 1991.  38 U.S.C.A. § 7103 (West Supp. 
1998).  The law grants a period of one year from the date of 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that determination becomes final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
1991).

As the RO has previously denied service connection for 
bilateral varicose veins and no timely substantive appeal was 
filed, the decision became final.  Even though the decision 
became final, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
1991).  The regulations also provide that new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision if a timely appeal 
has been filed  will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b) (1998).

Under the applicable law, a prior final disallowance of a 
claim must be re-opened when "new and material evidence" is 
presented or secured with respect to the basis for the 
disallowance of that claim.  See 38 U.S.C. §§ 5108, 7104(b), 
7105(c).  In determining whether to reopen a previously 
disallowed claim, the Board must conduct a two-step 
analysis under section 5108.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, it must be determined whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material when the 
credibility of the new evidence is presumed.  See Evans v. 
Brown, 9 Vet. App. 273 (1996); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the Board determines that 
the evidence is new and material, it must reopen the claim 
and evaluate the merits of the veterans claim in light of 
all the evidence, both new and old.  Masors v. Derwinski, 2 
Vet. App. 181, 185 (1992).  The claim must be reopened and 
readjudicated on the merits.  See Evans, supra.  [A]bsent 
the submission of new and material evidence, the claim cannot 
be reopened or readjudicated by the VA.  Henderson v. 
Brown, 6 Vet. App. 45, 46 (1993).  If the appellant fails to 
meet either part of this threshold requirement, the Board is 
not required to consider the merits of the claim.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 20.1105 (1998).

The first step of the Manio two-step process as to a claim to 
reopen involves three questions.  As to the first question, 
is the evidence submitted since the last final disallowance 
of the claim new?   New evidence is that which is not 
merely cumulative of other evidence of record.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Second, the inquiry must 
ask is it probative of each issue which was a specified basis 
for the last final disallowance?  See Struck v. Brown, 9 Vet. 
App. 145, 151.  Third, is the new and material evidence so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence which is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.

The Court has determined that in order to warrant reopening 
a previously and finally disallowed claim, the newly 
presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996).

On the issue of service connection for bilateral varicose 
veins, the last final disallowance was the ROs decision in 
November 1991.  The RO determined that the evidence did not 
show that this condition was related to active military 
service.  

Evidence obtained pursuant to the March 1995 claim received 
were duplicate copies of medical records previously submitted 
and considered and copies of recent treatment records for 
bilateral varicose veins.  Duplicate copies of evidence 
previously considered clearly is not new and material 
evidence.  While the evidence showing treatment for varicose 
veins of the lower extremities is new, it is cumulative 
evidence as the evidence previously considered established 
that the veteran has a current disability of varicose veins 
of the lower extremities.  The evidence is not probative to 
the issue of incurrence or aggravation while on active duty.  

The Board finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence sufficient to reopen a claim 
of entitlement for varicose veins of the lower extremities 
has not been received.


ORDER

A well-grounded claim for service connection for a nervous 
condition not having been submitted, the claim is denied.

New and material evidence not having been presented or 
secured, the veterans request to reopen his claim for 
entitlement to service connection for varicose veins of the 
lower extremities is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
